Citation Nr: 0508096	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-06 219	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for left knee disability, 
status post partial medial meniscectomy with degenerative 
joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the RO in Atlanta, 
Georgia.  By that decision, the RO denied the veteran's claim 
for an increased rating for left knee disability, evaluated 
as 10 percent disabling.  The RO also denied his claim for 
service connection for arthritis of the right knee as 
secondary to the left knee.

In September 2000, the Board remanded the veteran's left knee 
claim to the RO for additional development.  At the same 
time, the Board denied the veteran's claim for service 
connection for arthritis of the right knee on the basis that 
the claim was not well grounded.  On November 9, 2000 the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  Among other things, the VCAA included 
readjudication of claims that were denied as not well 
grounded between July 14, 1999 and November 9, 2000; provided 
that a request for readjudication was filed by the veteran, 
or a motion was made by VA, on or before November 9, 2002.  
Id. § 7(b).  In this case, the veteran did not request that 
his prior claim be readjudicated under the VCAA, and VA did 
not readjudicate the prior claim on its own motion.  
Therefore, the only issue presented for appellate 
consideration is the veteran's entitlement to an increased 
rating for his service-connected left knee disability.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

REMAND

The veteran had a video-conference hearing in July 2000 in 
connection with the present appeal.  In February 2005, the 
Board wrote the veteran, informed him that the Veterans Law 
Judge who conducted the hearing was no longer employed by the 
Board, and asked him if he wanted to attend another hearing.  
The veteran answered in the affirmative, indicating that he 
would like to have another video-conference hearing at the 
RO.  In light of the veteran's request, his claims file must 
be returned to the agency of original jurisdiction so that 
his representative can review it.  A remand is required.  
38 C.F.R. §§ 19.9, 20.700(e) (2004).

For the reasons stated, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
video-conference hearing at the RO to 
be held before a Veterans Law Judge of 
the Board.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


